Citation Nr: 0508739	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  97-13 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar paravertebral myositis with degenerative 
joint disease, currently evaluated as 
40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions rendered by the San Juan, 
Puerto Rico Regional Office (the RO) of the Department of 
Veterans Affairs (VA).

Procedural history

The veteran served on active duty from November 1975 to 
November 1988.

In an April 1993 rating decision, the RO granted service 
connection for a back disability, characterized as lumbar 
paravertebral myositis with degenerative joint disease of the 
spine, and assigned a 20 percent rating therefor.  

In a December 1996 rating decision, the RO denied the 
veteran's claim of entitlement to an increased rating for 
this disability; he indicated disagreement with that decision 
and, after being issued a statement of the case, perfected 
his appeal by submitting a substantive appeal (VA Form 9) in 
May 1997.  Following submission of additional evidence by the 
veteran, the RO, in April 2003, increased the rating for this 
disability to 40 percent.  He thereafter indicated continued 
disagreement with that rating. See AB v. Brown, 6 Vet. 
App. 35 (1993) [on claim for original or increased disability 
rating, claimant will generally be presumed to be seeking 
maximum benefit allowed by law and regulation and, thus, such 
claim remains in controversy when less than maximum available 
benefit is awarded].

In December 2003, the Board remanded this case in order to 
obtain additional evidence and to address due process 
concerns.  Following issuance of a supplemental statement of 
the case (SSOC) by the RO in December 2004, the case was 
returned to the Board for further review.



Issue not on appeal

In July 2002, the RO denied the veteran's claim of 
entitlement to service connection for hepatitis C.  The 
veteran is not shown to have indicated disagreement with that 
decision, and that matter is accordingly not before the 
Board.  See Archbold v. Brown, 9 Vet. App. 124 (1996) [notice 
of disagreement initiates appellate review in VA 
administrative adjudication process, and request for 
appellate review is completed by claimant's filing of 
substantive appeal after statement of the case is issued by 
VA.  38 U.S.C.A. § 7105(a), (d)(1, 3); 38 C.F.R. § 20.200].  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine 
paravertebral myositis with degenerative joint disease is 
characterized primarily by limitation of lumbar spine motion 
and complaints of pain and tenderness, and by the absence of 
either ankylosis, neurologic impairment, or incapacitating 
episodes.

2.  The evidence does not show that the veteran's service-
connected lumbar spine paravertebral myositis with 
degenerative joint disease is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected lumbar paravertebral myositis with degenerative 
joint disease are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected lumbar paravertebral myositis with 
degenerative joint disease, which is currently evaluated as 
40 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  

In this case, a VCAA notice letter was sent to the veteran in 
April 2004.  This letter listed in great detail the kinds of 
evidence that would support the claim, including medical 
reports and lay statements.  This letter notified him 
specifically of the additional evidence that was needed in 
his case.  

[The April 2004 VCAA letter erroneously indicated that "[n]o 
evidence to support this claim has been received to date.  
This was not correct -- relevant evidence had already been 
associated with the claims file as of that date.  However, 
there is no indication that this statement mislead the 
veteran or was otherwise prejudicial to his claim.]

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 VCAA letter, the RO informed the veteran that VA was 
responsible for getting relevant records from any Federal 
agency, which "may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
the April 2004 letter, the veteran was informed, in a section 
entitled "What Do We Still Need From You?", of the kinds of 
evidence he should submit.  See the April 2004 letter, pages 
1-2.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2004 letter advised the 
veteran "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  
This request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the VCAA letter properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA that was necessary to substantiate 
the claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The record contains VA outpatient 
treatment records; the veteran has indicated that he does not 
receive medical treatment from any other provider.  The 
veteran was provided with a VA medical examination in May 
2004, the results of which will be referred to below.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  His representative has presented 
written argument on his behalf, most recently in March 2005.  
There is no indication by the veteran that he has further 
evidence to submit or which has not been obtained. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Factual background

Service connection for a lumbar spine disorder was granted by 
the RO in April 1993, following review of the veteran's 
service medical records that indicated in-service complaints 
of, and treatment for, low back problems.  The report of a 
March 1993 VA examination noted diagnoses of lumbar myositis 
and degenerative joint disease of the spine.  A 20 percent 
disability rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295-5010 [lumbosacral strain-traumatic 
arthritis].  
See 38 C.F.R. § 4.27 (2002) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

In June 1996, the veteran requested that his service-
connected lumbar spine disability be re-evaluated.  VA 
medical records dated in 1995 and 1996 reflect complaints of 
low back pain, to include radiating pain to the right lower 
extremity after prolonged sitting, standing, and walking.  
The report of an October 1996 VA examination indicates that 
there were no postural abnormalities or fixed deformities of 
the back.  He had full and complete lumbar spine range of 
motion.  There was evidence of mild lumbosacral paravertebral 
muscle spasms, and on right and left lumbar spine rotations 
there was "exquisite pain objectively."  There was no 
muscle atrophy of the lower extremities, with knee jerks and 
ankle jerks +2 bilateral and symmetric.  There was normal 
muscle strength in both legs, with negative straight leg 
raising and Lasegue sign, bilaterally.

In a December 1996 rating action, the RO continued the 20 
percent rating in effect for the veteran's service-connected 
lumbar spine disability.  He thereafter perfected an appeal.

The report of a June 2000 VA examination shows that the 
veteran complained of constant low back pain with stiffness 
and associated pain and cramps in the left lower extremity 
and occasional electricity sensation at the left calf.  He 
indicated that he had flare ups about every week, with pain 
rated as 10/10 and lasting several hours.  He stated that he 
experienced difficulty in dressing his lower extremities 
(shoes, socks, etc.), was not able to play basketball, and 
had difficulty with household chores.  

On examination, the veteran exhibited flexion to 80 degrees, 
extension to 15 degrees, lateral bending to 15 degrees to 
both the right and left, and rotation to 25 degrees to both 
the right and left.  Pain on motion began at 80 degrees 
flexion.  He had spasms and tenderness to palpation at the 
bilateral L3-S1 paravertebral muscles.  There were no 
postural deformities of the back, and back musculature was 
symmetrical.  There was no lower extremities atrophy, with 
manual muscle test 5/5 from L1 to S1 bilaterally.  Deep 
tendon reflexes were +2, and straight leg raising, Lasegue 
and slump tests were negative.  

In June 2002, a VA physician rendered an opinion, at the 
request of the RO, to the effect that it was as likely as not 
that the veteran's current degenerative discogenic disease 
and mild bulge was related to his service-connected lumbar 
myositis with degenerative joint disease of the spine.

In April 2003, the RO increased the disability rating 
assigned for the veteran's lumbar spine disorder, from 20 
percent to 40 percent under Diagnostic Codes 5295-5293.  At 
that time, the disability was characterized, for rating 
purposes, as lumbar paravertebral myositis; degenerative 
joint disease; degenerative disc disease; mild 
circumferential bulge of the L4-L5 intervertebral disc.

A May 2003 VA treatment record indicates that there were no 
gross motor or sensory deficits on neurologic review.  
October 2003 VA records show complaints of back pain, and 
note that the veteran lifted heavy objects in conjunction 
with his job.  

A March 2004 VA physical therapy assessment record shows that 
the veteran cited low back pain with radiation to both lower 
extremities, left greater than right, with associated 
numbness and occasional left leg cramps.  Full range of 
motion was shown in all four extremities, with straight leg 
raising limited to 75 degrees for each leg.  Muscle strength 
in all four extremities was 5/5/, and there was normal 
coordination of movement.  There was normal balance for both 
static and dynamic standing and sitting.

The report of a VA neurological evaluation dated in May 2004, 
shows a conclusion of an essentially normal study.  The 
examiner noted that there was no electrodiagnostic evidence 
of peripheral neuropathy, notwithstanding an isolated 
incidental finding that was not sufficient to establish a 
peripheral neuropathy diagnosis.  

Another VA medical note, signed that same day, shows that on 
physical examination there were no radicular signs.

The report of a May 2004 VA spine examination shows that the 
veteran had increased pain with prolonged sitting, and that 
pain was mild to moderate, with exacerbation to 10/10 lasting 
several hours throughout the day.  He also complained of 
increased pain on activities such as household chores and 
yard work; he described constant pressure "like pain" at 
the low back radiating down to the left lower extremity with 
frequent cramps in the left calf.  He cited decreased range 
of motion and decreased ambulation secondary to lumbar pain 
flare ups; he also stated that he had no limitation to 
ambulation, and that he felt better whenever he walked.  It 
was noted that he was independent in activities of daily 
living.

On physical examination, the veteran walked with erect 
posture and equal step with normal cadence.  He exhibited 
forward flexion from 0 (zero) degrees to 90 degrees, 
extension from 0 (zero) degrees to 30 degrees, right and left 
lateral flexion from 0 (zero) to 30 degrees each, and right 
and left lateral rotation from 0 (zero) degrees to 45 degrees 
each.  The examiner, in response to an examination query as 
to what range of motion should be considered "normal," 
indicated as follows:  flexion 80 degrees, extension 28 
degrees, lateral bending 28 degrees, and rotation 30 degrees.  
Pain was found to begin at 80 degrees of flexion.  

There was pain with repetitive function; there was no lack of 
endurance, fatigue or weakness with repetitive use.  There 
was tenderness to palpation, and spasms, at L4, L5, and S1 
bilaterally.  There was no guarding, a normal gait, and a 
preserved spinal contour.  There was no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  

With regard to neurological testing, the veteran had intact 
pinprick and light touch in both lower extremities.  There 
was no lower extremity atrophy, there was normal muscle tone, 
and muscle strength was 5/5 bilaterally.  Deep tendon 
reflexes were +2 patellar, +2 Achilles, bilaterally.  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).



Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. 
In addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran undertaking 
the motion. Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).

Specific schedular criteria

During the pendency of the veteran's claim, VA twice issued 
revised regulations amending the portion of the rating 
schedule dealing with disorders of the spine. The first 
amendment affected only Diagnostic Code 5293 [intervertebral 
disc syndrome], and was made effective from September 23, 
2002.  Effective September 26, 2003, the entire rating 
schedule for disorders of the spine was revised, which 
incorporated the previous changes with respect to 
intervertebral disc syndrome.
See 68 Fed. Reg. 51454-51456 (August 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. See 
VAOGCPREC 7-2003. However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change. See 38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC. 3-2000.

The period on appeal predated both changes to the VA rating 
schedule; therefore, the veteran's lumbar spine disability 
will be evaluated under both the former and the revised 
versions of the rating schedule.  

The Board notes that the veteran was provided with the 
amended regulations by the RO in the December 2004 SSOC.   He 
was provided a 60 day period in which to respond.  His 
accredited representative was given a copy of the letter.  
Not only did the representative respond, he quoted the 
revised regulations verbatim in a brief to the Board dated 
March 1, 2005.  Based on this record, the Board concludes 
that there is no prejudice to the veteran in deciding this 
appeal based in part on the new regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  The veteran has been provided with the 
new regulations and has been accorded the opportunity to 
respond.



(i.) The former rating schedule

The former Diagnostic Code 5293 provides the following levels 
of disability:

60 % Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief;

40 % Severe; recurring attacks, with intermittent relief;

20 % Moderate; recurring attacks;

10% Mild;

0 % Postoperative, cured.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". 
See 38 C.F.R. § 4.6 (2003).

(ii.) The current rating schedule

The general rating schedule for evaluating disorders of the 
spine provides the following:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less, 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

The new rating criteria also stipulate that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 
(2004).

Intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
(set forth immediately above) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(set forth immediately below), whichever method results in 
the higher evaluation.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
40 at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
20 at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
10 at least one week but less than 2 weeks during the past 12 
months.

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

Analysis

The veteran seeks entitlement to an increased disability for 
his service-connected low back disability, which is currently 
evaluated as 40 percent disabling.

Assignment of diagnostic code

The veteran's service-connected disability encompasses 
several diagnoses, including lumbar paravertebral myositis; 
degenerative joint disease; degenerative disc disease; and 
mild circumferential bulge of the L4-L5 intervertebral disc.

When an unlisted condition (in this case myositis) is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  See 38 C.F.R. § 4.20 
(2003).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO had most recently rated the veteran under Diagnostic 
Codes 5295-5293 [lumbosacral strain-intervertebral disc 
syndrome].  The Board finds, however, that former Diagnostic 
Code 5293, alone, is the most appropriate for rating the 
veteran's service-connected low back disability.  Not only do 
symptoms associated with disc disease, such as radicular 
complaints, appear to predominate, but other potentially 
applicable former diagnostic codes, such as Diagnostic Code 
5292 [limitation of motion, lumbar spine] as well as 
Diagnostic Code 5295 [lumbosacral strain] provide for a 
maximum 40 percent disability rating.  Former Diagnostic Code 
5293 allows for a 60 percent maximum rating.    

With respect to the current rating criteria, in the most 
recent supplemental statement of the case, the RO rated the 
veteran's back disability under both the General Rating 
Formula for Disease and Injuries of the Spine, as well as the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The Board agrees with this approach 
and will alternatively rate the veteran below.

Schedular rating

(i.)  The former schedular criteria

As discussed in the law and regulations section above, a 60 
percent disability rating is met in cases involving 
symptomatology characterized by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

A careful review of the medical and other evidence of record, 
which has been set forth in some detail above, shows that 
symptomatology which is consistent with the assignment of a 
60 percent rating under former diagnostic code 5293 is not 
demonstrated in this case.  In general, the veteran's 
service-connected low back disability is manifested by some 
limitation of motion and complaints of radicular pain and 
other neurological complaints.  Crucially, however, there is 
little or no objective clinical evidence which shows that 
significant functional and/or neurological impairment exists 
which would warrant the assignment of a 60 percent rating 
under the former Diagnostic Code 5293.  

In support of its finding that pronounced disability is not 
present, the Board points to reports of VA examinations in 
June 1996, June 2000 and May 2003, which indicated that 
muscle strength in the veteran's lower extremities was 
normal, as well as reports of several examinations which show 
that the veteran's gait and posture were normal.  Moreover, 
and even more significantly, neurological deficits have not 
been clinically identified, despite extensive testing.  VA 
outpatient treatment records, like the one in May 2003, have 
noted no gross motor or sensory deficits.  The May 2004 VA 
neurological examination was essentially normal, as was the 
neurological portion of the May 2004 VA spine examination.  

The Board is aware that muscle spasms have been identified on 
examination, in June 2000 and most recently in May 2004.  
However, the medical evidence does not indicate that the 
muscle spasms are "persistent symptoms compatible with 
sciatic neuropathy".  As discussed above, neurological 
evaluations of the veteran have been consistently negative. 

The Board observes that the medical evidence does not 
suggest, and the veteran has not contended, that there are 
other symptoms which should be considered. 
Cf. Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  The 
October 1996 VA examination shows that there were no postural 
abnormalities, or lower extremity muscle atrophy or loss of 
strength.  In June 2000, there were no postural deformities 
of the back, with symmetrical back musculature and no lower 
extremity atrophy.  Subsequent evaluations of the veteran 
have resulted in similar findings.

In summary, the veteran's service-connected low back 
disability is demonstrated principally by complaints of pain, 
some limitation of back motion, and objectively demonstrated 
muscular tenderness to palpation and spasm. Not demonstrated 
are neurological symptoms consistent with the assignment of a 
60 percent disability rating.  

In brief, for reasons expressed above the Board concludes 
that a rating greater than 40 percent is not warranted for 
the veteran's lumbar spine disability under the former 
schedular criteria.  


(ii.)  The current schedular criteria

As has been discussed above, the Board will alternatively 
rate the veteran's service-connected low back disability 
under the general rating schedule for evaluating disorders of 
the spine and under the criteria specific to rating 
intervertebral disc syndrome.

Under the general rating schedule for evaluating disorders of 
the spine, a rating greater than 40 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine.  No 
such impairment is clinically shown, nor is such claimed by 
the veteran.  

The report of the October 1996 VA examination does not 
indicate that the lumbar spine was ankylosed; to the 
contrary, it notes that the veteran had full and complete 
lumbar spine range of motion.  Similarly, the report of the 
June 2000 VA examination shows that the lumbar spine was not 
ankylosed.  More recent medical records, to include the 
report of the May 2004 VA examination, indicate that lumbar 
spine movement was possible, with no finding of ankylosis. 

[In fact, the May 2004 report shows that the veteran 
exhibited lumbar forward flexion from 0 (zero) to 90 degrees, 
bilateral extension from 0 (zero) to 30 degrees, bilateral 
lateral flexion from 0 (zero) degrees to 30 degrees, and 
bilateral lateral rotation from 0 (zero) degrees to 45 
degrees.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, such limitation of lumbar spine 
movement is deemed to be no more than 10 percent disabling.]

In short, the currently assigned 40 percent rating is the 
maximum schedular rating for lumbar spine limitation of 
motion without ankylosis.  
  
The veteran's service-connected lumbar spine disability may 
also be rated as specifically as intervertebral disc syndrome 
under the criteria found in Diagnostic Code 5243, discussed 
in the law and regulations section above.  Under such 
criteria, an increased disability rating can be assigned 
based on the duration and frequency of incapacitating 
episodes, which are defined by regulation as incidents 
requiring bed rest prescribed by a physician and treatment by 
a physician.  

In this case, while the medical record shows that the veteran 
has described periods of symptom exacerbation, the medical 
evidence is devoid of reference treatment by a physician 
whereby the veteran was prescribed a period of bed rest.  In 
particular, it does not appear that the veteran has been 
hospitalized due to his back disability.  Moreover, a careful 
review of the outpatient treatment records shows that while 
such document ongoing complaints of the veteran, bed rest was 
not prescribed.
 
Diagnostic Code 5243 stipulates that a rating in excess of 
the current 40 percent evaluation requires incapacitating 
episodes having a total duration of at least 6 weeks during 
the past year.  The medical evidence does not demonstrate 
that the veteran has experienced any incapacitating episodes, 
as such is defined by regulation, much less for the duration 
required for a higher rating.

In brief, the evidence does not show that a disability rating 
in excess of the current 40 percent evaluation can be 
assigned for the veteran's lumbar spine disability under the 
current rating criteria (either the General Rating Formula 
for Diseases and Injuries of the Spine or the criteria in 
Diagnostic Code 5293 which are specifically referable to 
intervertebral disc syndrome. 

DeLuca considerations

As was discussed in the law and regulations section above, 
because the veteran's disability involves restricted 
articulation of a joint, the Board must also address the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2003).  See 
DeLuca, supra.

In this case, although the Board has taken into consideration 
the veteran's complaints of pain, there is little or no 
objective evidence which indicates that such symptoms as 
weakness, incoordination, fatigability and the like exist due 
to pain.
To the contrary, review of the evidence shows that, 
notwithstanding the veteran's complaints of lower extremity 
pain and impairment, neurological testing was normal; the 
report of the May 2004 VA examination shows that all testing 
produced normal results.

Likewise, as to functional impairment, the examiner noted in 
May 2004 that, while there was lumbar pain with repetitive 
use, there was no lack of endurance, fatigue or weakness with 
such use.  There was also no evidence of indicia of 
functional impairment, with the examiner noting that there 
was no guarding, a normal gait, and normal posture.  In the 
absence of any clinically identified functional impairment, a 
disability rating above that already assigned is not 
appropriate.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In this case, rather than separate disabilities arising out 
of single disease entity, which is the Esteban situation, 
there appears to be what may be characterized as a unified 
lumbar pathology (pain and limitation of motion) due to 
various disease entities (such as myositis and arthritis), 
all of which are service connected.  The medical evidence 
does not attempt to separately identify symptoms associated 
with individual disease entities, and the Board will not 
attempt to do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  

As has been discussed above, it appears that the veteran's 
low back pathology, from whatever cause, is adequately rated 
as 40 percent disabling.  To separately rate any aspect of 
the veteran's lumbar spine disability would constitute 
prohibited pyramiding.  See 38 C.F.R. § 4.14 (2004).  In this 
connection, the Board observes that for reasons expressed 
above, all disabilities, when combined, do not result in an 
evaluation higher than 40 percent.  See 38 C.F.R. §§ 4.25, 
4.71a. 



Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In a December 1998 SSOC which was issued during the course of 
this appeal, the RO determined that an exceptional or unusual 
disability picture did not exist with respect to the 
disability here under consideration.  Accordingly, the Board 
will address the possibility of referral of this case to 
appropriate VA officials to consider the assignment of an 
extraschedular rating.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been hospitalized 
for his lumbar spine disorder, nor is there evidence of 
marked interference with employment due to this disability.  
To the contrary, recent medical evidence shows that his 
employment has involved heavy lifting.  The evidence does not 
demonstrate that he has indicated that his disability 
interferes with his work, but has rather identified 
interference with domestic chores.  

In addition, the medical evidence does not demonstrate any 
exceptional or unusual clinical picture.  The veteran has 
full or nearly full lumbar spine movement and, despite his 
complaints, there is no evidence of objective neurological 
impairment, nor is there any other factor that would warrant 
the referral of this disability to appropriate officials 
within VA for consideration of an extraschedular rating.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected lumbar spine disability.  
For reasons explained in detail above, neither the former or 
the current versions of the rating criteria allow for the 
award of a disability rating in excess of 40 percent for the 
veteran's lumbar paravertebral myositis with degenerative 
joint disease for the periods for which those criteria are 
applicable.  The benefit sought on appeal is accordingly 
denied.


ORDER

An increased disability rating for service-connected lumbar 
paravertebral myositis with degenerative joint disease is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


